 



EXHIBIT 10.6
SECOND AMENDMENT TO MULTI-TENANT LEASE AGREEMENT
     THIS SECOND AMENDMENT TO MULTI-TENANT LEASE AGREEMENT (this “Second
Amendment”) is made effective as of the 29th day of October, 2007, by and
between PC 101, INC., a Delaware corporation, as “Landlord”, and SXC HEALTH
SOLUTIONS, INC., a Texas corporation, as “Tenant”.
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain Multi-Tenant Lease
Agreement dated as of April 12, 2006, as amended by that certain First Amendment
to Multi-Tenant Lease Agreement dated as of July 24, 2006 (as amended, the
“Lease”), for the lease of certain space in the Building commonly known and
described as Opus Pima Center II, Building C, in Scottsdale, Arizona;
     WHEREAS, Landlord and Tenant also entered into that certain Commencement
Date Memorandum dated as of January 25, 2007 (the “Commencement Date
Memorandum”); and
     WHEREAS, the parties desire to modify the Lease as hereinafter set forth in
this Second Amendment.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows;
     1. The terms and provisions of this Second Amendment shall be effective on
the date of this Second Amendment. All capitalized terms used in this Second
Amendment, unless otherwise defined herein, shall have the same meanings given
to them in the Lease.
     2. Notwithstanding anything to the contrary contained in the Lease or in
the Commencement Date Memorandum, Landlord and Tenant acknowledge and agree that
the Premises contains 9,846 rentable square feet of space. From and after
December 1, 2007, Basic Rent and Tenant’s Share of Property Expenses Percentage
will be adjusted based upon a Premises consisting of 9,846 rentable square feet
of space. Prior to December 1, 2007, Basic Rent and Tenant’s Share of Property
Expenses Percentage will be calculated based upon a Premises consisting of 9,623
rentable square feet of space, as contemplated under the Commencement Date
Memorandum.
     3. Commencing on December 1, 2007 and continuing thereafter during the
remainder of the initial 64-month Term of the Lease, monthly Installments of
Basic Rent will be increased to equal $13,907.48 (which amount is equal to
1/12th of the product of $16.95 multiplied by a Premises consisting of 9,846
rentable square feet of space).
     4. Commencing on December 1, 2007 and continuing thereafter during the
remainder of the initial 64-month Term of the Lease, the Tenant’s Share of
Property Expenses Percentage will be increased to equal 24.17% (which amount is
equal to the quotient of 9,846 [i.e., the rentable square footage of the
Premises] divided by 40,736 [i.e., the rentable square footage of the
Building]).
     5. Tenant represents that Tenant has dealt with no brokers in connection
with this Second Amendment and that insofar as Tenant knows, no broker
negotiated or participated in negotiations of this Second Amendment or is
entitled to any commission in connection herewith. Landlord and Tenant agree
that no broker shall be entitled to any commission in connection with this
Second Amendment. Tenant shall defend, indemnify and hold harmless Landlord from
and against any and all claims of brokers, finders or any like third party
claiming any right to commission or compensation by or through acts of Tenant in
connection herewith. Landlord shall defend, indemnify and hold harmless Tenant
from and against any and all claims of brokers, finders or any like third party
claiming any right to commission or compensation by or through acts of Landlord
in connection herewith.
     6. Except as otherwise expressly modified in this Second Amendment, the
terms and conditions of the Lease are and shall remain in full force and effect.
In the event of any conflict or inconsistency between the terms and provisions
of the Lease (and/or the Commencement Date Memorandum) and the terms and
provisions of this Second Amendment, the terms and provisions of this Second
Amendment shall govern and control.
     7. This Second Amendment may be executed in any number of counterparts, all
of which together shall be deemed to constitute one instrument, and each of
which shall be deemed an original.
[SIGNATURES APPEAR ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Multi-Tenant Lease Agreement as of the day and year first above written.

            LANDLORD:

PC 101, INC., a Delaware corporation
      By   /s/ Illegible         Name:   Illegible        Title:   Vice
President     

            TENANT:


SXC HEALTH SOLUTIONS, INC., a Texas corporation
      By   /s/ Jeff Park         Name:   Jeff Park        Title:   CFO   

2